Case 5:19-cv-00755-JKP-HJB Document 24 Filed 08/28/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

DONALD L. HILTON JR. §
§

Plaintiff §

§

v. § Case No. 5:19-CV-00755-OLG

§

NICOLE PRAUSE AND LIBEROS LLC §
§

Defendants. §

 

ORDER RESETTING HEARING

 

On this day, came to be heard Defendants Nicole Prause and Liberos, LLC’s unopposed
motion for an alternate hearing date on Defendants’ Opposed Motion to Stay Case and Opposed
Motion to Extend Time for Additional Briefing on Anti-SLAPP defenses, which have been set for
hearing before Hon. Henry J. Bemporad on September 13, 2019 (Doc. No. 22). Having considered
the Motion, the Court finds that it is well taken and should be GRANTED. It is therefore

ORDERED that the hearing currently set for September 13, 2019 at 2:30pm shall be reset,
and instead will be scheduled for hearing on Qe, ern hey 7 ) , 2019 at 2-430
AMM) in Courtroom C on the 4" Floor of the John H. Wood, Jr., United States Courthouse,

655 E. Cesar Chavez Boulevard, San Antonio, Texas 78206.

Signed site OT dey of Auqust , 2019,
A. Pr_Q

ae ae Y J. BEMPORAD
UNITED'STATES MAGISTRATE JUDGE
